Citation Nr: 1003633	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
orthopedic manifestations of residuals of a fracture of the 
left wrist with arthritis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to 
September 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Wilmington, Delaware that denied 
a rating in excess of 10 percent for residuals of a fracture 
of the Veteran's left wrist with arthritis.  

In June 2009 the Board remanded this matter because the 
Veteran claimed that his symptoms got worse and that he had 
developed neurological problems with his left hand.  In a 
November 2009 rating decision the RO/AMC granted the Veteran 
a separate 10 percent rating for neurological symptoms 
associated with his fracture of the left hand from October 
2009.  The Veteran has not disagreed with the rating or the 
effective date, so that matter is not before the Board.  
Therefore, the Board will address only the orthopedic 
manifestations of the Veteran's disability in this decision.  

The Veteran testified before the undersigned Veteran's Law 
Judge at an April 2009 hearing that was held at the RO.


FINDING OF FACT

The orthopedic manifestations of the residuals of a fracture 
of the Veteran's left wrist with arthritis are not 
characterized by any type of ankylosis of the Veteran's left 
wrist.  The Veteran is right handed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the orthopedic manifestations of the residuals of a fracture 
of the left wrist with arthritis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, diagnostic 
codes 5003, 5010, 5214, 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.    

In this case, the Veteran was sent a VCAA letter by the RO in 
November 2005, prior to the rating decision appealed herein, 
that explained that the Veteran needed to show that his 
service connected disability got worse in order to receive a 
higher rating therefore.  The letter also explained the types 
of evidence that VA was responsible for obtaining on behalf 
of the Veteran as well as the types of evidence that VA would 
make reasonable efforts to obtain if sufficiently identified 
by the Veteran.  The letter also informed the Veteran that it 
was ultimately his responsibility to ensure that VA received 
all relevant records that were not in the possession of a 
federal department or agency.

In August 2008, the Veteran was sent another letter that 
explained the manner whereby VA assigns disability ratings, 
including the specific criteria applicable to orthopedic 
disabilities of the wrist.  His claim was thereafter 
readjudicated in a June 2009 Supplemental Statement of the 
Case (SSOC) and a in a November 2009 SSOC, thereby curing any 
predecisional notice errors with respect to this issue.

The Veteran was not provided information concerning the 
manner whereby VA assigns effective dates.  However, in this 
case the error is not prejudicial to the Veteran insofar as 
an increased rating is denied herein so no effective date 
will be assigned. 

In addition to its duty to provide claimants with various 
notices as discussed above, VA also must make reasonable 
efforts to assist them in obtaining the evidence that is 
necessary to substantiate their claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal VA has evidence 
including service treatment records, VA treatment records, 
and a transcript of the Veteran's testimony at an April 2009 
hearing.  The Veteran was examined twice by VA in connection 
with this claim. In June 2009, the Veteran's representative 
sent in a written statement indicating that the only evidence 
in support of the Veteran's claim consisted of his VA 
treatment records and returned a VCAA notice response 
indicating that the Veteran had no further evidence to 
submit.

The Board acknowledges that the Veteran's VA treatment 
records indicate that he told his VA medical providers that 
he received private treatment for his left wrist in 2006.  
However, insofar as the Veteran's representative specifically 
indicated that all of the Veteran's treatment for his left 
wrist disability was at a VA medical facility on a VA Form 
21-4138 dated in July 2009, to the extent any private 
treatment records exist they could not be obtained.  In this 
regard, the Board notes that "[t]he duty to assist is not 
always a one way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

For the reasons above the Board finds that VA satisfied its 
obligations pursuant to the VCAA.  

Additionally, the Board finds that VA substantially complied 
with the instructions that were set forth in its June 2009 
remand of this matter.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with).  In 
compliance with the remand instructions, the RO/AMC obtained 
the Veteran's VA treatment records for the period from May 
2005 to October 2009; as noted above, the Veteran's 
representative denied that the Veteran received any private 
treatment for his wrist.  

The Veteran was also provided a VA examination that 
substantially complied with the parameters set forth in the 
remand, including assessing both the neurological and 
orthopedic manifestations of the residuals of the Veteran's 
fracture of his left wrist with arthritis.  Thereafter, the 
Veteran's claim was readjudicated as set forth in the remand 
instructions.  Thus, the requirements of Stegall and Dyment 
were met. Id.

II. Increased Rating

The Veteran claims that the orthopedic manifestations of his 
wrist disability are more serious than are contemplated by 
the currently assigned 10 percent rating therefore.  As noted 
in the introduction, while the Veteran also claimed to be 
experiencing neurological symptoms that were related to his 
left wrist residuals of fracture with arthritis, the RO/AMC 
granted the Veteran a separate 10 percent rating for these 
symptoms in a November 2009 rating decision which is not on 
appeal herein.  Thus, the Board will address only the 
orthopedic manifestations of the Veteran's disability.  The 
Veteran is right handed.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Traumatic arthritis, diagnostic code 5010, is rated as 
degenerative arthritis pursuant to diagnostic code 5003.  See 
38 C.F.R. § 4.71a diagnostic codes 5003, 5010. Arthritis is 
rated on the basis of the limitation of motion of the 
affected joint.  When the limitation of motion of the 
affected joint is non-compensable under the appropriate 
diagnostic code, a rating of 10 percent is applied to each 
affected major joint or group of minor joints.  In the 
absence of limitation of range of motion, a 10 percent 
evaluation is assigned for x-ray evidence of the involvement 
or 2 more major joints or 2 or more minor joint groups, and a 
20 percent evaluation is assigned where such x-ray findings 
are accompanied by occasional incapacitating exacerbations.  
A 10 percent rating can also be assigned where there is 
limitation of motion that is non-compensable under the 
schedular criteria.  Id.   

Limitation of motion of the wrist is rated utilizing 
diagnostic code 5215, whereby a 10 percent rating is assigned 
for either dorsiflexion of less than 15 degrees or palmar 
flexion that is limited in line with the forearm.  The 10 
percent rating applies regardless of whether the limitation 
of motion affects the dominant or the non-dominant hand.  

Higher ratings are assigned for ankylosis of the wrist 
pursuant to diagnostic code 5214.  For instance, pursuant 
thereto, a 20 percent rating is assigned for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion of the non-
dominant hand.  A 30 percent rating is assigned for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion of the dominant 
hand or for ankylosis of the non-dominant hand in any other 
position except favorable.  38 C.F.R. § 4.71a, diagnostic 
code 5214.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Veteran was first examined by VA in connection with this 
claim in December 2005.  At that time, the Veteran reported 
experiencing stiffness, sharp pain, weakness, and 
"ickyness" of his left wrist.  He reported that repetitive 
activities increased his left wrist pain.  His activities of 
daily living were unimpaired and the Veteran was able to work 
notwithstanding his wrist disability.  He did not report 
using a wrist brace.  He reported taking anti-inflammatory 
medications for his knees that also helped his wrist.

Upon examination, the Veteran's left wrist was tender.  He 
could extend his wrist from 0 to 15 degrees and flex his 
wrist from 0 to 15 degrees.  Ulnar deviation was from 0 to 10 
degrees and radial deviation was from 0 to 15 degrees.  There 
was no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination after repetitive motion 
testing of the Veteran's left wrist.  A neurological exam was 
normal.  The examiner diagnosed a fracture of the left wrist 
with arthritis.  

The Veteran's left wrist was reexamined by VA in October 
2009.  At that time, the Veteran's chief complaints were pain 
in the left hand and weakness, particularly after repetitive 
activities.  He complained of dropping things.  The Veteran 
did not use a brace.  He was able to pick up a coin.  He 
could hold eating utensils and use a button.  He was 
independent with his activities of daily living and was able 
to work, although he reported having some difficulty at work 
due to the symptoms associated with his left wrist and hand.  

Upon examination, the Veteran was able to extend his wrist 
from 0 to 10 degrees, flex his wrist from 0 to 15 degrees, 
and had 0 to 15 degrees of ulnar and radial deviation.  He 
experienced pain at 10 degrees of extension, 15 degrees of 
flexion, all ulnar deviation, and 0 to 10 degrees of radial 
deviation.  There was no additional loss of range of motion 
due to fatigue, pain, weakness, or incoordination after 
repetitive motion testing.

VA treatment records show that the Veteran has degenerative 
joint disease of the left wrist.  VA treatment records also 
show complaints of left wrist pain, reduced motion of the 
left wrist, but no evidence of ankylosis.  For example, a 
treatment record dated in September 2005 noted that the 
Veteran's chief complaint was left wrist pain which he rated 
as a 6 out of 10 in severity.  Limitation of motion of the 
left wrist was 10 degrees on pronation and supination and 10 
to 20 degrees on flexion and extension.  Subsequent treatment 
records show normal range of motion in the Veteran's left but 
continued symptoms of pain and neurological impairment 
including left wrist carpal tunnel syndrome.  
.
At his hearing in April 2009 the Veteran testified that he 
had difficulty gripping and lifting with his left hand.  When 
lifting heavy objects, he had to use his forearm.  He 
testified he had some numbness of the fingers on his left 
hand and weakness of the left hand that made it difficult to 
hold certain objects.  He had diminished strength in his 
thumb.  He was able to do approximately 90 percent of his 
work at his place of employment but needed assistance with 
some tasks due to his wrist.  At those times, he got someone 
to help him.  
 
The evidence does not show that the Veteran meets the 
criteria for a rating in excess of 10 percent for the 
orthopedic manifestation of his residuals of a fracture of 
the left wrist with arthritis.  He does not have any type of 
ankylosis of his wrist and 10 percent is the highest rating 
available for limited motion of the wrist. See 38 C.F.R. § 
4.71a, diagnostic codes 5214-5215.  The Veteran also would 
not receive a higher rating for his left wrist arthritis 
under the criteria for arthritis without limitation of motion 
that are set forth in diagnostic code 5003.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture so as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's orthopedic symptoms are fully contemplated by the 
rating schedule.  There is no evidence the Veteran required 
repeated hospitalization for his left wrist.  He is still 
able to maintain employment, and at his April 2009 hearing he 
testified that he is able to perform 90 percent of his 
employment tasks without assistance.  Therefore, the 
Veteran's wrist disability does not materially interfere with 
his employment.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




ORDER

A rating in excess of 10 percent for the orthopedic 
manifestations of residuals of a fracture of the Veteran's 
left wrist with arthritis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


